Citation Nr: 1828481	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1984 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, reduced the Veteran's rating for her service-connected allergic rhinitis from 10 percent to 0 percent.

The Veteran's notice of disagreement was received in April 2013.  The RO issued an SOC in July 2013.  The Veteran filed a VA Form 9 in May 2013.

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in December 2015.  A transcript of the hearing has been associated with the Veteran's claim file.

This matter was previously before the Board in February 2015, when the Board found that the Veteran's symptoms of allergic rhinitis met the criteria for a 10 percent rating and had not persuasively demonstrated a sustained improvement in the Veteran's sinus disability.  The Board restored the 10 percent disability rating for allergic rhinitis, effective December 13, 2012.  This matter was again before the Board in August 2017 when it was remanded for further development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the March 2018 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

The Veteran's allergic rhinitis has been manifested without polyps.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for rhinitis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic Code (DC) 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The appeal arises from a disagreement with the current evaluation, subsequent to a grant of service connection for the disability.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provide sufficient detail as to the severity of the Veteran's disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, the Board finds that there has been substantial compliance with its August 2017 remand directives.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran's allergic rhinitis is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, DC 6522.  Under DC 6522, a 10 percent disability rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522 (2017).

Alternatively, under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DCs 6510 through 6514 (2017).

A note following DCs 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Factual Background

The Veteran contends that her allergic rhinitis is more disabling than what is represented by the current rating.

The Veteran was provided with a VA examination in September 2009 where she reported that her sinusitis with allergic rhinitis has existed for 20 years.  The Veteran described her sinus problems as being constant.  During episodes, she was noted not to be incapacitated.  She reported experiencing 150 non-incapacitating episodes per year.  No antibiotic treatment lasting 4-6 weeks were needed for her sinus problem.  She reported purulent discharge from her nose, hoarseness of voice, pain, and crusting.  She reported no interference with breathing through the nose.  She said she has headaches daily.  The examiner noted that the bone condition has never been infected.  Upon examination, the VA examiner noted that the nose reveals nasal obstruction and the percentage of obstruction in the right nose is 40% and in the left it is 80%.  Nose examination was noted not to reveal deviated septum, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement, or nasal polyps.  The examiner noted rhinitis is present and believed to be allergic in origin with pale, boggy, and swollen turbinates bilaterally.  No sinusitis was detected.  There was no finding of bacterial rhinitis.  X-rays showed a negative sinus series.

The Veteran was provided with another VA examination in December 2012 where she was diagnosed with chronic sinusitis and allergic rhinitis.  The Veteran reported nasal congestion and drainage.  The examiner noted that the Veteran was taking continuous medication.  The examiner noted that the Veteran has chronic maxillary and frontal sinusitis, with episodes of sinusitis and headaches.  The examiner noted daily medication, hypertrophic nasal membranes, and frontal and maxillary sinus tenderness.  Seven (7) or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge were noted within the last 12 months.  The examiner also noted two (2) incapacitating episodes of sinusitis requiring prolonged (4-6 weeks) of antibiotic treatment over the last 12 months.  No sinus surgeries were noted.  The examiner noted that the Veteran has allergic, vasomotor, bacterial, or granulomatous rhinitis with greater than 50 percent obstruction of the nasal passage on both sides due to the rhinitis.  No complete obstruction due to rhinitis was found.  No permanent hypertrophy of the nasal turbinates was found.  No nasal polyps were found.  No granulomatous conditions were found.  The examiner noted no larynx and pharynx conditions, no traumatic deviated septum, and no tumors or neoplasms.  The examiner noted that the functional impact of rhinitis causes the Veteran's migraines.

VA treatment records from April 2013 show CT scans of the sinus which indicated normal results.  There was no evidence of significant sinus disease.

VA treatment records from May 2013 show that the Veteran had recurrent sinusitis and allergies with left ethmoid osteoma and possible osteoma obstruction.

VA treatment records from August 2015 show that the Veteran reported sinus congestion and occasional fullness in the ears.  She reported intermittent congestion in the nose, pressure, pain, and aural fullness.  The Veteran denied any recent infections, sinus purulence, facial pain, or headache.  The examiner noted that the symptoms appear consistent with her known allergic rhinitis.  The examiner added that the Veteran did not have symptoms of Meniere's or BPPV and opined that at this time needs to be more aggressive with her allergy treatment.

The Veteran was provided with a VA examination in June 2016 where she reported intermittent nasal congestion that she controls with nasal steroid sprays three times a day.  The Veteran reported that if she runs out of her oral antihistamine/ decongestant, she gets "episodes" consisting of vertigo, nasal congestion, clear nasal drainage, and migraine type headaches 4-5 times monthly.  She reported that she does not get purulent nasal discharge or other symptoms of sinusitis with these episodes.  The VA examiner diagnosed her with allergic rhinitis, migraines, and ethmoid osteoma.  The examiner added that CT of the sinuses was ordered at the last visit which showed a benign appearing 4 mm osteoma, or bony growth, in the anterior left ethmoid sinus.  There was no acute or chronic sinusitis seen.  Despite this, the examiner noted that the Veteran was diagnosed at an ENT follow up visit in September 2015 with chronic rhinosinusitis and treated with nasal steroid sprays and nasal saline rinses.  The examiner noted sinusitis, rhinitis, and tumors or neoplasms, but noted that the Veteran does not have any findings, signs, or symptoms attributable to chronic sinusitis.  No incapacitating or non-incapacitating episodes of sinusitis were noted.  Regarding the Veteran's rhinitis, the examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on either side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner noted a benign neoplasm which was not being treated.  CT scans from August 2015 were noted to show an opacified Haller cell on the left unchanged, a 4 mm osteoma stable from prior exam in the anterior left ethmoid sinus, and mild left septal deviation.  A nasal endoscopy from June 2016 showed nasal mucosa edematous, septum deviated, abundant clear rhinorrhea, OMC with no purulent discharge and no masses visible, and no lesions in the nasal cavity or nasopharynx.  The examiner opined that the Veteran most likely has migraines which are causing the constellation of symptoms including nasal congestion, vertigo, and headache.
The June 2016 VA examiner noted that the Veteran has a diagnosis for chronic rhinitis.  On his evaluation, the examiner found that the Veteran exhibits signs and symptoms of chronic rhinitis and not, as supposed, sinusitis.  The examiner noted that the Veteran has no history of recurrent purulent nasal drainage and no episodes of infection.  Therefore, the Veteran's diagnosis by history and current examination is rhinitis with nasal obstruction from septal deviation and not, as claimed, sinusitis or a "sinus condition."  The examiner explained further that he believes this is a matter of a difference in terminology between what is used by specialists in the medical profession to differentiate infections/inflammation of the paranasal sinuses (sinusitis) from inflammation/congestion of the nasal cavity (a.k.a. nasal passages) elicited by exposure to allergens or irritants (rhinitis) or secondary to another medical cause.  The examiner added that these are often confused not just by lay public, but also by primary care providers because of the common symptom of nasal congestion and nasal discharge.  The examiner noted that the reports in September 2009 and December 2012 are both PCP notes which give a diagnosis of allergic rhinitis and mention her starting a nasal steroid spray.  The examiner concluded that the Veteran has mild obstruction of the nasal passages bilaterally, less than 50 percent.  He noted no polyps on exam or CT sinuses from August 2015.  The examiner added that the Veteran has had no true episodes of sinusitis in the past year and has not required antibiotics.  The episodes described are more consistent with migraine presenting with nasal congestion, vertigo, and headache.  These, when they occur, are incapacitating. The examiner added that the Veteran does not have near -constant sinusitis.

The Veteran was most recently provided with a VA examination in December 2017 where she reported that her symptoms have not gotten better in the interim since her last examination and remain about the same with the same daily treatment regimen.  The VA examiner diagnosed the Veteran with allergic rhinitis, migraines, and left ethmoid osteoma.  The examiner noted sinusitis, rhinitis, and tumors or neoplasms.  Regarding sinusitis, no signs or symptoms attributable to sinusitis were found.  No incapacitating or non-incapacitating episodes were noted.  No sinus surgeries were noted.  Regarding rhinitis, the examiner found no greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on either side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner noted a benign neoplasm with no current treatment.  The examiner added that the Veteran most likely has migraines which are causing the constellation of problems including nasal congestion, vertigo, and headache.

Analysis

The Board finds that the Veteran's allergic rhinitis is adequately compensated by a 10 percent rating under DC 6522.  Throughout the entire appeal period, there has been no medical evidence showing that the Veteran has had allergic rhinitis with polyps.  As such, a higher rating under DC 6522 is not warranted here.

The Board also finds that the Veteran is not entitled to a higher rating under other DCs.  The Veteran has not been found to have bacterial rhinitis with permanent hypertrophy of turbinates or granulomatous rhinitis to warrant higher ratings under DCs 6523 or 6524.

The Board acknowledges the September 2009 and December 2012 VA examinations that show incapacitating episodes that were attributed to sinusitis.  However, the Board finds the June 2016 VA examiner's opinion reconciling the conflicting evidence as highly probative in this case.  The June 2016 VA examiner concluded that the Veteran's history was more indicative of rhinitis, and not sinusitis.  The June 2016 VA examiner provided an adequate rationale to his opinion and explained that this is a common mistake made by not only the lay public, but also but also by primary care providers because of the common symptoms of nasal congestion and nasal discharge.  As the June 2016 VA examiner is a specialist in otorhinolaryngology, the Board finds his opinion to have more probative weight than the previous VA examinations that were done by primary care providers.  Accordingly, the Veteran is not entitled to higher disability ratings under DCs 6510 through 6514 for sinusitis.

Additionally, the Board notes that the Veteran has been service-connected for vertigo with hearing loss, for which she has been assigned a 30 percent rating, and for migraine headaches associated with allergic rhinitis, for which she has been assigned a 30 percent rating under Diagnostic Code 8100.  As Diagnostic Code 8100 takes into account the frequency of prostrating attacks in its rating criteria and the VA examinations in June 2016 and December 2017 indicate that the Veteran most likely has migraines which is causing the constellation of problems including nasal congestion, vertigo, and headaches, the Board finds that the Veteran's complaints of prostrating headaches and associated symptoms have already been taken into consideration.  The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board also acknowledges the nasal endoscopy from June 2016 showing a deviated septum.  However, under DC 6502, a maximum 10 percent disability rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2017).  Here, the assigned 10 percent disability rating under DC 6522 already contemplates nasal obstruction; hence, no separate disability rating for traumatic deviated septum can be assigned without violating the regulatory prohibition against pyramiding under 38 C.F.R § 4.14.

For all the foregoing reasons, the Veteran's claim of entitlement to a rating in excess of 10 percent for allergic rhinitis must be denied.  As the preponderance of evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).





ORDER

Entitlement to a rating in excess of 10 percent for allergic rhinitis.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


